DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 thru 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (Kamiya et al., Patent No. US 7,288,907 B2) fails to teach the supply switch is configured to disconnect the driver unit from the supply voltage when the drive control changes to the holding state and in combination with the other limitations of the base claim.
As to claim 14, the prior art of record(s) (Kamiya et al., Patent No. US 7,288,907 B2) fails to teach the supply switch is configured to disconnect the driver unit from the electrical supply in response to the driver unit being in the holding state and in combination with the other limitations of the base claim.
As to claim 15, the prior art of record(s) (Kamiya et al., Patent No. US 7,288,907 B2) fails to teach disconnecting, by a supply switch, the driver unit from supply voltage, in response to the drive control changing to the holding state and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see remarks, filed on 01/19/2022, with respect to claims 1-20 have been fully considered and are persuasive for the following reasons:  In response to office action (Non-Final rejection) dated 10/22/2021 of claims 1-20 (claims 1-13 and 16-17 were allowed, 14-15 and 18-20 were rejected), applicant’s rep. Mr. Corey J. Neil initiated a telephone interview (via phone no. (248) 346-6209) with myself on 01/05/2022 and during the said interview, discussed claims 14, 15, 18 with respect to 35 USC § 112 rejection and objection to drawings and specification. Mr. Neil agreed to amend claims 14, 15 and 18 to correct the unclear matters. An interview summary dated 02/24/2022 is attached along with this office action. Claims 1-20 are allowed based on amendment to claims 1, 14, 15 and 18. The 35 USC § 112 rejection and objection to drawings and specification is hereby withdrawn based on the amendment to claims 14, 15 and 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	02/24/2022